|N THE UN|TED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

HENRY PRATT, : Civi| NO. 3117-cv-1020

V.

Petitioner : (Judge l\/lariani)

CLA|RE DOLL, WARDEN,

Respondent

ORDER

AND NOW, this /MV'Y" day of February, 2019, in accordance with the Court’s

 

Memorandum issued this date, |T lS HEREBY ORDERED THAT:

1.

2.

Petitioner’s motion (Doc. 22) to enforce is DEN|ED.

Respondent’s motion (Doc. 18) for reconsideration and to stay is DlSM|SSED
as moot in light of the lmmigration Court’s compliance with the underlying
Order affording Petitioner an individualized bond hearing.

The motion (Doc. 25) for vacatur is GRANTED as Respondent’s request for
reconsideration contained legal arguments that the Court no longer has the
opportunity to address. The Clerk of Court is directed to VACATE the Court’s
April 26, 2018 Memorandum and Order (Doc. 12, 13).

The petition for writ of habeas corpus (Doc. 1) is DlSM|SSED as moot.

The Clerk of Court is directed to CLOSE this case.

The motion (Doc. 31) for a status hearing is DlSM|SSED.

 

Rében l>~wian/ani
United States District Judge

